DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered. Claims 2, 19 have been cancelled. Claims 21 & 22 are newly added. Claims 1, 3-18, 20-22 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet of the turbine section being downstream of the first stage turbine of the turbine section and upstream of the second stage turbine of the turbine section” of claim 22 must be shown or the feature canceled from the claim(s).  The figures only depict the inlet of the turbine section for excess compressed air (in “excess air duct 82”) being at the “second stage turbine inlet 24i” or downstream of the inlet to the second stage 24 communicating with the outlet 22o of the first stage turbine 22 (i.e. no inlet that is between the first and second turbine stages 22, 24 is depicted).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “a turbine of the auxiliary power unit”, which should be revised to “a turbine of the at least one turbine of the auxiliary power unit”, since “at least one turbine” was already introduced in claim 12.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21-22 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites “the turbine section of the auxiliary power unit”. There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if “the turbine section” is meant to be referring to the “at least one turbine” of claim 1, or if it is a wholly different and separate limitation.
Claim 22 is rejected by virtue of dependence on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 12, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (US 2014/0230430) in view of Walters (US 2010/0313573), further in view of Julien (US 2007/0240415).
Regarding independent claim 1, Krug discloses a method of providing compressed air and electrical power to an aircraft 14 (Para. 0022, “the air charge system for an internal combustion engine, generally designated 10, is configured to interface with an internal combustion engine 12 that may be mounted on a vehicle 14, such as an aircraft”), the method comprising: 
flowing compressed air from an outlet of a compressor 32 of an auxiliary power unit 900 (“internal combustion engine”, Krug Fig. 10) through an intercooler 42 (“first charge cooler”); 
flowing compressed air from the intercooler 42 simultaneously to an inlet 20 of an engine core 12 (“an internal combustion engine 12”) of the auxiliary power unit and through a bleed conduit 54 (“bleed vent 54”, Para. 0026, “ The bleed vent 54 may include a bleed valve 56 for diverting at least a portion of the air leaving the first compressor 32 from flowing to the charge outlet 20”), the engine core including an internal combustion engine having at least one combustion chamber of varying volume (Para. 0022, “the internal combustion engine 12 may be a compression ignition engine, a spark ignition engine, a piston engine, or a rotary engine”; a “piston engine” for instance, is an engine with a varying volume combustion chamber); and 
driving at least one generator 34 providing electrical power to the aircraft with at least one turbine of the auxiliary power unit (Para. 0040, “if the turbine 36 is operating at excessive speed, the controller may actuate motor 34 to run as a generator to slow down the speed of the compressor 32 and generate power for use elsewhere”).  

    PNG
    media_image1.png
    819
    477
    media_image1.png
    Greyscale

Krug fails to disclose the bleed conduit is in communication with a pneumatic system of the aircraft; and the driving the at least one generator with the at least one turbine includes compounding power from the at least one turbine with power from the engine core.
Walters teaches an auxiliary power unit 10 having a compressor 18, 20, and a bleed conduit 34 having a bleed air valve 50 configured for selective connection with a pneumatic system 38 of the aircraft (Walters Fig. 1, Para. 0012, “bleed air 34 is drawn from the discharge of compressor 20 to power accessory pneumatic system(s) 38, which can include, for example, an aircraft cabin air conditioning system and a wing de-icing system. Bleed air 34 drawn from compressor 20 is regulated by modulating bleed air valve 50 according to the present invention. In embodiments of the present invention, bleed air valve 50, depending on the particular operating conditions, will alternatively supply bleed air to pneumatic system(s) 38 or vent air overboard through exhaust 26 to prevent surge in compressor 20.”; Para. 0016). Walters also teaches that auxiliary power systems in aircraft commonly supply pneumatic power to aircraft accessories, in addition to supplying electrical power (Para. 0002). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the bleed circuit configured to be connected to a pneumatic system of the aircraft, as taught by Walters, into the method of Krug, in order to selectively supply pneumatic power to aircraft pneumatic systems, such as cabin air conditioning or wing de-icing systems (Walters Para. 0002, 0012, 0016) using Krug’s existing bleed conduit to make use of the excess compressor air within the aircraft pneumatic system.  Krug already teaches that a portion of compressed air can be bled from the system upstream of the engine core after the intercooler in order to prevent surge in the compressor (Krug Para. 0036, “controller 74 may open and modulate the valve 56 sufficiently to prevent compressor surge at the motor-assisted compressor 32”), and Walters teaches this bleed conduit for compressor air can also be utilized to supply the aircraft pneumatic systems as needed (Walters Para. 0012).  Bleeding a portion of compressed air after a compressor of an auxiliary power unit for use in pneumatic aircraft systems is also well-known in the art (see, in addition to Walters, Wahl US 6,035,626; Silet US 2013/0333365).  Consequently, one skilled in the art would be motivated to modify the system of Krug, based on the teachings of at least Walters, to incorporate the bleed conduit into the aircraft pneumatic system, in order to use the auxiliary power unit of Krug to also supply pneumatic systems as known in the art.
Krug in view of Walters still fails to teach driving the at least one generator with the at least one turbine includes compounding power from the at least one turbine with power from the engine core.
Julien teaches a compound cycle engine (Julien Fig. 7) having an engine core 16 that is a rotary engine (Para. 0022), and a turbine 17, 18, wherein a generator (“LOAD”, Para. 0026) is driven by both the power turbine 18, and the power from the power turbine is compounded wit power from the engine core 16 (the turbine and engine core both drive the generator together a through a gearbox 12, Para. 0026, 0031).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Krug in view of Walters to incorporate compounding power from the at least one turbine with power from the engine core, as taught by Julien, in order to drive the generator using the combined power outputs of both the turbine and the engine core, linking the outputs of the turbine and engine core to drive a common load while providing the required shaft horsepower to drive the generator (Julien, Para. 0026, 0031).  
Regarding claim 3, Krug in view of Walters & Julien teaches the method as defined in claim 1, and Krug further teaches driving the compressor 32 with the engine core 12 of the auxiliary power unit 10 (the engine core 12 generates exhaust gas that the turbine 36 extracts energy from to drive the compressor 32, Para. 0037).  
Regarding claim 4, Krug in view of Walters & Julien teaches the method as defined in claim 1 thus far, but fails to teach wherein driving the at least one generator includes driving the at least one generator through a gearbox.  
Julien teaches a compound cycle engine (Julien Fig. 7) having a compressor 14, engine core 16 that is a rotary engine (Para. 0022), and a turbine 17, 18, wherein a generator (“LOAD”, Para. 0026) is driven by the power turbine 18 through a gearbox 12 (Para. 0026, 0031).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Krug in view of Walters & Julien  to incorporate driving the at least one generator through a gearbox, as taught by Julien, in order to drive the generator at a desired rate compared to the turbine rotation rate (the gearbox would provide a required speed reduction; Para. 0031).  The use of a gearbox coupling a drive shaft to a load is also very well-known in the art.
Regarding claim 5, Krug in view of Walters & Julien teaches the method as defined in claim 1 thus far, but fails to teach mechanically coupling the engine core and a turbine of the auxiliary power unit.  
Julien teaches mechanically coupling the engine core 23 (a rotary engine) and a turbine 18 (a power turbine) via a gearbox 12 to drive a load (Julien Fig. 7, Para. 0031, “FIG. 7 shows a free turbine embodiment where the rotary engine 16 5 (which can be either one or two rotary, or more, rotary engines, but referred to here in the singular for convenience) is coupled to the power turbine 18 only”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Krug in view of Walters to incorporate mechanically coupling the engine core and turbine, as taught is Julien, in order to be able to utilize both the engine core and turbine to cooperatively drive a load (Julien Para. 0031).
Regarding claim 7, Krug in view of Walters & Julien teaches the method as defined in claim 1, and Krug further teaches extracting energy from engine core exhaust gas impulse via turbine work produced by the auxiliary power unit 10 (via turbine 36 and 40, which are in serial flow communication with engine core 12, Krug Fig. 2).  
Regarding claim 8, Krug in view of Walters & Julien teaches the method as defined in claim 1, and Krug further teaches discharging engine core exhaust gas (via outlet 26) through a turbine section 36, 40 of the auxiliary power unit 10 in serial flow communication therewith (Krug Fig. 2).  
Regarding claim 9, Krug in view of Walters & Julien teaches the method as defined in claim 1, and Krug further teaches bypassing compressed air upstream of the intercooler 42 to the engine core (via bypass line 46 and bypass valve 48, Krug Fig. 2, Para. 0025).  
Regarding independent claim 12, Krug discloses a method of operating an auxiliary power unit for providing compressed air to a pneumatic system of an aircraft, comprising: 
compressing air 18 via a compressor 32 of the auxiliary power unit 10; 
cooling the compressed air via an intercooler 42; and 
feeding simultaneously a first portion of the cooled compressed air to an engine core 12 of the auxiliary power unit and a second portion of the cooled compressed air through a bleed conduit 54 in communication therewith, the engine core including an internal combustion engine having at least one combustion chamber of varying volume; and
driving at least one generator 34 providing electrical power to the aircraft with at least one turbine of the auxiliary power unit (Para. 0040, “if the turbine 36 is operating at excessive speed, the controller may actuate motor 34 to run as a generator to slow down the speed of the compressor 32 and generate power for use elsewhere”).  
Krug fails to disclose the second portion of the cooled compressed air flows to the pneumatic system of the aircraft; and the driving the at least one generator with the at least one turbine includes compounding power from the at least one turbine with power from the engine core.
Walters teaches an auxiliary power unit 10 having a compressor 18, 20, and a bleed conduit 34 having a bleed air valve 50 configured for selective connection with a pneumatic system 38 of the aircraft (Walters Fig. 1, Para. 0012, “bleed air 34 is drawn from the discharge of compressor 20 to power accessory pneumatic system(s) 38, which can include, for example, an aircraft cabin air conditioning system and a wing de-icing system. Bleed air 34 drawn from compressor 20 is regulated by modulating bleed air valve 50 according to the present invention. In embodiments of the present invention, bleed air valve 50, depending on the particular operating conditions, will alternatively supply bleed air to pneumatic system(s) 38 or vent air overboard through exhaust 26 to prevent surge in compressor 20.”; Para. 0016). Walters also teaches that auxiliary power systems in aircraft commonly supply pneumatic power to aircraft accessories, in addition to supplying electrical power (Para. 0002). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the bleed circuit configured to be connected to a pneumatic system of the aircraft, as taught by Walters, into the method of Krug, in order to selectively supply pneumatic power to aircraft pneumatic systems, such as cabin air conditioning or wing de-icing systems (Walters Para. 0002, 0012, 0016) using Krug’s existing bleed conduit to make use of the excess compressor air within the aircraft pneumatic system.  Krug already teaches that a portion of compressed air can be bled from the system upstream of the engine core after the intercooler, and bleeding a portion of compressed air after a compressor of an auxiliary power unit for use in pneumatic aircraft systems is also well-known in the art (see, in addition to Walters, Wahl US 6,035,626; Silet US 2013/0333365).  Consequently, one skilled in the art would be motivated to modify the system of Krug, based on the teachings of at least Walters, to incorporate the bleed conduit into the aircraft pneumatic system, in order to use the auxiliary power unit of Krug to also supply pneumatic systems as known in the art.
Krug in view of Walters still fails to teach driving the at least one generator with the at least one turbine includes compounding power from the at least one turbine with power from the engine core.
Julien teaches a compound cycle engine (Julien Fig. 7) having an engine core 16 that is a rotary engine (Para. 0022), and a turbine 17, 18, wherein a generator (“LOAD”, Para. 0026) is driven by both the power turbine 18, and the power from the power turbine is compounded wit power from the engine core 16 (the turbine and engine core both drive the generator together a through a gearbox 12, Para. 0026, 0031).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Krug in view of Walters to incorporate compounding power from the at least one turbine with power from the engine core, as taught by Julien, in order to drive the generator using the combined power outputs of both the turbine and the engine core, linking the outputs of the turbine and engine core to drive a common load while providing the required shaft horsepower to drive the generator (Julien, Para. 0026, 0031).  

Regarding claim 13, Krug in view of Walters & Julien teaches the method as defined in claim 12, and Krug further teaches driving the compressor 32 with the engine core 12of the auxiliary power unit 10 (the engine core 12 generates exhaust gas that the turbine 36 extracts energy from to drive the compressor 32, Para. 0037).  
Regarding claim 15, Krug in view of Walters & Julien teaches the method as defined in claim 12, and Krug further teaches part of the compressed air upstream of the intercooler 42 to the engine core 12 (via bypass passage 46 and bypass valve 48, Krug Fig. 2, Para. 0025).  
Regarding claim 18, Krug in view of Walters & Julien teaches the method as defined in claim 12, and Krug further teaches recovering energy from exhaust gas of the engine core 12 through a turbine 36, 40 in serial flow communication with the engine core (Krug Fig. 2).  

Claims 6, 11, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krug in view of Walters & Julien, further in view of Fucke (US 2006/0237583).
Regarding claims 6 & 14, Krug in view of Walters & Julien teaches the methods as defined in claims 1 & 12 thus far, but fails to teach pressure regulating compressed air in the bleed conduit upstream of the pneumatic system.  
Fucke teaches pressure regulating compressed air in a bleed conduit upstream of the pneumatic system (the turbine 170 regulates the pressure of the compressed air from the bleed conduit for use in the aircraft cabin, Para. 0020, “a second turbine 170, which expands air 180 to cabin pressure 182, lowering the temperature before mixing the air 180 with recycled cabin air 184 to produce a cabin air supply 190”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a step of pressure regulating compressed air in the bleed conduit upstream of the pneumatic system, as taught by Fucke, into the method of Krug in view of Walters & Julien, in order to expand the air and lower the temperature of the bleed air to a pressure and temperature suitable for its intended use, such as in a cabin air supply (Fucke Para. 0020).
Regarding claims 11 & 16, Krug in view of Walters & Julien teaches the methods as defined in claims 1 & 12 thus far, but fails to teach diverting a third portion of the cooled compressed air from the intercooler and recovering energy from waste heat of the auxiliary power unit therewith.
Fucke teaches diverting a third portion (Fucke Fig. 1 below) of the cooled compressed air from the intercooler 152 (split off  and recovering energy from waste heat of the auxiliary power unit therewith (via the second heat exchanger 154, Para. 0020, Fucke Fig. 1 below, the compressed air in the bleed conduit splits into two parallel conduits, one of which is in heat transfer relation with the exhaust of the turbine 168 of the auxiliary power unit).

    PNG
    media_image2.png
    607
    635
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a step of diverting a third portion of the cooled compressed air from the intercooler and recovering energy from waste heat of the auxiliary power unit therewith, as taught by Fucke, into the method of Krug in view of Walters & Julien, in order to control the temperature of the portion of the compressed air directed to the pneumatic system by capturing heat from the auxiliary power unit exhaust (Fucke Para. 0020).


Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krug in view of Walters & Julien, further in view of Mistry (US 2015/0330409).
Regarding claims 10 & 20, Krug in view of Walters & Julien teaches the methods as defined in claims 1 & 12 respectively, but fails to teach circulating coolant between the intercooler and a liquid cooling system of the auxiliary power unit through a cooling conduit.  
Mistry teaches an intercooler 100 that utilizes a liquid cooling system to cool the compressor discharge air (Para. 0013).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a liquid cooling system for the intercooler, as taught by Mistry, in the method of Krug in view of Walters & Julien, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. Use of liquid coolants are well-known in the art of intercoolers, and one of ordinary skill would know to select the best suited coolant to achieve a desired level of performance.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krug in view of Walters & Julien, further in view of Bolduc (US 2014/0020381).
Regarding claim 17, Krug in view of Walters & Julien teaches the method as defined in claim 12, but fails to teach driving the engine core via a turbine of the auxiliary power unit.  
Bolduc teaches a compound engine having an engine core 12 (“rotary internal combustion engine”, Para. 0015; Para. 0022, “Wankel engine”) coupled to an output shaft 16, further comprising driving the engine core via a turbine 26 (a power turbine that receives the exhaust gas from the engine core 12; Para. 0017-19, Bolduc Fig. 1 & 3, the turbine is coupled to the output shaft 16 via a transmission 28; both the turbine 26 and engine core 12 are drivingly coupled to the shaft 16, hence the turbine contributes to the driving of the common output shaft 16 of the engine core).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of driving the engine core via a turbine, as taught by Bolduc, into the method of Krug in view of Walters, in order to provide a  power turbine that can extract energy from the engine core exhaust gases to contribute to driving the engine core output shaft along with the engine core, to drive a common load (Bolduc Para. 0017-18).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krug in view of Walters & Julien, further in view of Kim (US 6,470,864).
Regarding claim 21, Krug in view of Walters & Julien teaches the method of claim 1, but fails to teach flowing excess compressed air from the outlet of the compressor to an inlet of the turbine section of the auxiliary power unit through a flow path separate from the engine core.
Kim teaches a system and method comprising flowing compressed air from an outlet 19 of a compressor 18, an engine core 12 (internal combustion engine, piston engine) receiving a flow of the compressed air from the compressor via an intercooler 24, and a turbine 20, wherein excess compressed air from the outlet 19 of the compressor 18 is flowed to an inlet 21 of the turbine 20 through a flow path 38 (“combustion bypass line”) separate from the engine core 12 (Kim Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a flow path for excess air to be directed to the turbine section, as taught by Kim, into the system of Krug in view of Walters & Julien, in order to provide a bypass line that can be used to control the compressor surge margin (Kim Col. 4, ln. 60-Col. 5, ln. 12).  
Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 22, the closest prior art of record fails to teach or suggest in combination with other claimed limitations the step of flowing excess compressed air from the outlet of the compressor to an inlet of the turbine section of the auxiliary power unit, the inlet of the turbine section being downstream of a first stage turbine and upstream of a second stage turbine such that flow bypasses the first stage turbine, and the first stage turbine having at least one rotor engaged on a turbine shaft in driving engagement with a shaft of the engine core, and the second stage turbine having at least one rotor engaged on the turbine shaft.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741